Citation Nr: 0902564	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) with dysthymia, currently evaluated as 
50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2003 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  

The July 2008 supplemental statement of the case shows the RO 
characterized the issue of entitlement to an initial rating 
in excess of 50 percent for PTSD to include consideration of 
entitlement to a total disability rating based on individual 
unemployability due only to PTSD.  The veteran is service 
connected for several disabilities.  The issue of entitlement 
to a TDIU cannot be split among service connected 
disabilities.  Rather, the issue is entitlement to a TDIU due 
to all service connected disabilities regardless of which 
disability is inherently most responsible for the veteran's 
unemployability.  Accordingly, the issue of entitlement to an 
initial rating in excess of 50 percent for PTSD has been 
recharacterized as such as noted on the title page.  The 
Board further observes that the issue of entitlement to a 
TDIU due to all service connected disabilities was considered 
in a July 2008 rating decision.  The record reflects that a 
timely appeal of this issue has been made and is for 
consideration by the Board.   

The issues of entitlement to service connection for coronary 
artery disease, to include as secondary to service-connected 
diabetes mellitus and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The social and occupational impairment from the veteran's 
PTSD with dysthymia is at most moderate in severity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD with dysthymia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an August 2002 letter, issued prior to the 
decision on appeal, and in November 2005 and January 2008 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran and the types of evidence that will be obtained 
by VA.  The January 2008 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
claim was last readjudicated in July 2008.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD 
with dysthymia.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, and hearing testimony. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms, as well as describing the impact his PTSD and 
dysthymia had on his functioning.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008), which provides that a rating of 50 percent 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

The January 2003 VA examination report notes that the 
examiner reviewed the claims file.  The veteran reported that 
he was currently married to his third wife.  He typically 
spent the day learning how to use the computer and performing 
yard work or minor house repairs.  He complained of 
survivor's guilt, nightmares, sleep disturbances, and 
intrusive memories of Vietnam.  He had experienced 15 or 20 
panic attacks in the past 30 years.  The examiner observed 
that the veteran did not demonstrate significant increased 
startle response, and the veteran did not describe severe 
hypervigilence.  He did experience depression; the worse time 
was in the early 1980s following his divorce.  Currently, he 
stayed in bed often and had difficulty motivating himself to 
go to work.  He also struggled with the feeling that he 
wanted to die for many years and reported that in the past, 
he used to think about driving his car off of a bridge, but 
he denied current intent or plan to hurt himself.  He had no 
prior suicide attempts.  He denied that he experienced 
auditory or visual hallucinations but did describe 
"peripheral allusions" in which he often had the sense 
someone was just to the side of him causing him to look.  He 
generally tended to stay removed from his neighbors.  He does 
watch his grandson play various types of sports.  He had been 
able to be friendlier with people on the sidelines in recent 
years.  

The veteran appeared at the interview casually dressed.  The 
examiner observed that the veteran was oriented in all 
spheres.  His mood was mildly depressed, and his affect was 
rather bland.  His short-term memory was intact, and his 
concentration was good.  His thought processes were goal-
directed.  His abstraction ability was within normal limits.  
The examiner provided diagnoses of PTSD, chronic, mild, and 
dysthymic disorder, secondary to PTSD.  The examiner assigned 
GAF scores of 68 for PTSD and 55 for the dysthymic disorder.   

VA treatment records dated through December 2004 show the 
veteran continued to complain of intrusive thoughts of 
Vietnam, nightmares, sleep disturbances, dysphoria, 
survivor's guilt, and passive thoughts of suicide with no 
current intent or plan.  Examinations revealed the following:  
he was alert and oriented times three; his grooming was 
appropriate; his speech was a normal rate/rhythm; his thought 
process and association were normal and coherent; his 
judgment was good; and his memory was intact.  In addition, 
in September 2004, the veteran reported on a history of a 
hospitalization for three days in 1998 because he was 
suicidal.  He claimed he hears the voice of an Army buddy who 
was killed.  An October 2004 record showed the veteran 
reported that he did not want to answer the phone for $9.25 
per hour.  It made him feel devalued but he did want to work.  
He reported that he and his wife were having financial 
problems.  Another October 2004 record showed that he 
reported that his social support system was his wife, 
grandson, and church.  He also regularly engaged in walking, 
watching TV, and reading books and magazines.  He was in 
regular contact with his children; the relationship was 
described as "good."  The examiner noted that the veteran 
had a personality disorder which resulted in him feeling 
degraded but also included a significant amount of 
grandiosity.  The examiner provided a diagnosis of dysthymia 
and assigned a GAF score of 55.  A November 2004 record 
showed that the veteran presented with the complaint of a 
panic attack.  The examiner observed that the veteran was 
obtaining medication from various providers.  He indicated 
that he was unable to determine whether the veteran 
experienced a panic attack versus drug withdrawal versus 
situational stress versus PTSD.  Another November 2004 record 
showed the veteran reported that he had a panic attack at his 
work.  He claimed that the headset reminded him of Vietnam 
and he could not take it.  The examiner noted that she was 
concerned about the combination and number of medications the 
veteran was taking as they could be the cause of some of his 
panic.  In December 2004, the veteran complained of panic 
attacks.  Another December 2004 record showed the veteran 
reported that he had been considering overdosing on his 
medications, but he then indicated that he had no imminent 
plan for suicide.  

The January 2005 VA examination report shows that the claims 
file was reviewed.  The veteran complained of sleep 
disturbances and nightmares.  He also complained of 
depression due to his pain and because he could no longer 
work on account of his physical disabilities.  His increased 
pain was causing difficulty with his concentration.  He 
reported on an incident that occurred at a computer job he 
had held for one month in October 2004.  He stood up too 
quickly and experienced serious pain in his knees.  He 
started to "see stars," got dizzy, and decided he could no 
longer remain in that job.  He did not, however, want to sit 
at home.  He further indicated that he spent most of the time 
in his basement on the computer.  Due to his physical 
limitations, he explained that he was not able to get out 
socially; he and his wife go to a restaurant approximately 
once a month.  He added that he was considerably overweight 
and was reluctant to go to a restaurant for that reason.  He 
reported that he and his wife celebrated Christmas by having 
the children of their various relationships over for dinner.  
He indicated that he had stopped many of the behaviors that 
used to give him satisfaction such as singing in the choir.  
He did however continue to attend church and spend time on 
the computer trying to rewrite a novel that he wrote many 
years ago and other children's stories. 

On mental examination, the veteran was fully oriented with no 
problems in memory or other cognitive function.  His affect 
was subdued.  He had serious thoughts of suicide last fall 
which prompted his visit to VA for psychotherapy.  He denied 
a history of hallucinations or delusions.  The examiner 
concluded that the veteran had a mild range of emotional 
impairment associated with his PTSD while his depressive 
disorder caused moderate emotional and social impairment.  
The examiner provided diagnoses of PTSD and dysthymic 
disorder secondary to medical problems causing pain as well 
as secondary to PTSD.  The examiner assigned GAF scores of 65 
for PTSD and 52 for dysthymic disorder.  

In his April 2005 Substantive Appeal, the veteran maintained 
that his PTSD had impacted his life so much that he was 
unable to interact with his family.  He was socially 
withdrawn and did not care if he lived.   

VA treatment records dated through to October 2005 noted 
similar complaints and examination results as discussed 
above.  In addition, an April 2005 record showed the examiner 
reported that the veteran's thoughts focused on a pattern of 
victimization that the veteran maintained would improve if he 
received an increase in his service connected benefits.  A 
May 2005 record showed the veteran reported that he was now 
in receipt of an 80 percent disability rating which increased 
his income.  The examiner advised the veteran that he 
continued to feel like a victim who wanted someone to pay him 
and recognize him relative to his perception that he had been 
injured by them.  The veteran responded that he had been 
wronged and he wanted compensation.  The examiner related 
that while the veteran had some biological components of his 
depression, his personality issues were paramount in his 
reaction and interaction.  Another May 2005 record showed the 
veteran reported that he and his family were planning a road 
trip to West Virginia.  

In a November 2005 statement, the veteran maintained that at 
times he did not want to leave the house and that he had 
preferred to be alone since the November 2004 flashback 
"headset incident."  

The December 2005 VA examination report shows that the claims 
file was reviewed.  The veteran reported that he had never 
attempted suicide or been in a psychiatric hospital.  He and 
his wife had a total of six children.  He indicated that he 
was close to all of his children.  On a typical day, he 
watched television, read the paper, and played computer 
games; he also went to mass on Sundays.  He would visit his 
brother and sister, but he did not have any friends.  He and 
his wife went out to eat maybe once every three months.  The 
examiner noted the reasons the veteran reported that he 
stopped working in November 2004 at the last VA examination 
in January 2005.  The examiner observed that at the current 
examination, the veteran instead reported that he actually 
experienced a flashback to Vietnam from wearing the headset; 
when he stood up quickly, he "saw stars" and hurt his 
knees.

The examiner observed that the veteran was clean-shaven, 
alert, and oriented times four, and his affect was calm, 
speech nonpressured, and thought processes linear and goal-
directed.  The veteran continued to complain of sleep 
disturbances and depression due to pain and his work 
situation.  He complained of problems with his concentration 
and memory and symptoms of anhedonia and avoidance.  He also 
had an increased startle reflex and hypervigilance.  He 
maintained that he was an antisocial person.  He denied that 
he had suicidal or homicidal ideations, but he looked forward 
to dying and going to heaven.  He also denied a history of 
all psychotic symptoms including auditory or visual 
hallucinations and paranoid ideations.  

The examiner acknowledged that PTSD and chronic depression 
could interfere with working, but based on his evaluation and 
review of the records, he did not believe that the veteran's 
depressive disorder or PTSD symptoms were so severe that they 
by themselves would interfere with gainful employment.  The 
examiner believed that the veteran could work at a sedentary 
job with minimal supervision and little interaction with the 
public.  The examiner provided diagnoses of PTSD, chronic, 
mild to moderate, and dysthymic disorder.  The examiner 
assigned GAF scores of 60 for PTSD and 54 for dysthymic 
disorder with an overall GAF score of 54.  

VA treatment records dated through July 2008 noted similar 
complaints and examination results as discussed above.  In 
addition, the veteran was assigned GAF scores of 54 in 
January 2006, 60 in November 2006, 58 in July 2007, 60 in 
October 2007, 60 in February 2008, and 55 in April 2008.  In 
November 2006, the examiner noted that the veteran's 
observing capacity had increased, and he appeared to not be 
driven by his affective state or feeling of victimization.  
In July 2007, the veteran reported on a prior suicidal 
ideation, which was one of the reasons that he came to the 
clinic that day, but he denied current symptoms of suicidal 
ideation and had no current plan or intent to do harm to 
himself.  

The March 2008 VA examination report shows that the claims 
file was reviewed. The veteran currently lived with his wife 
and 15 year old grandson.  He reported on the flashback 
"headset incident."  He just had back surgery and was 
having some difficulty with the recovery.  He was usually 
home with his wife throughout the day.  He enjoyed watching 
the Discovery and History channels on television.  His 
primary hobby was watching his grandson play sports in school 
but if he attended a ballgame, he would sit in an isolated 
area and focus only on the game.  He could not name any 
friends other than one male friend who he was in contact with 
via the phone.  He continued to experience hyperarousal, re-
experiencing of traumatic events, sleep disturbances, 
nightmares, panic attacks (which occurred less than once a 
week), hypervigilance, and "auditory illusions."  He 
startled easily, clenched his teeth, and avoided crowds.  He 
denied current thoughts of suicide.  His energy, interest, 
and motivation levels were fair.  

On mental status examination, the examiner observed that the 
veteran was casually dressed.  His mood was generally 
discouraged and depressed and his affect was very restricted.  
His performance on the "SLUMS" examination was fair.  His 
short-term memory and concentration levels were moderately 
impaired. 

The examiner concluded that the veteran was able to maintain 
the activities of daily living including his own personal 
hygiene.  The examiner noted that there had been no worsening 
of his condition and his symptoms had been continuous.  There 
was no inappropriate behavior described.  The examiner 
further indicated that the veteran's thought processes and 
communication were moderately impaired by some difficulties 
with short-term memory and concentration along with some 
auditory illusions.  His social functioning was impaired by 
his high level of anxiety, isolativeness, and hypervigilance 
secondary to PTSD.  The examiner maintained that the veteran 
was employable from a psychiatric standpoint, ideally in 
settings in which he had little or no contact with the public 
and very loose supervision.  The examiner provided diagnoses 
of PTSD, chronic, moderate, and depressive disorder secondary 
to PTSD.  The examiner assigned a GAF score of 58 for the 
combined diagnoses.  The examiner noted that the veteran had 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to the symptoms described 
above.

At the September 2008 hearing, the veteran's representative 
reported that the veteran had no family that socialized with 
him and he trusted no one.  The veteran indicated that he 
continued to be unemployed.  He denied that he took his 
family anywhere, and then indicated that he did not take his 
wife out much.  He affirmed that he did think of suicide.  He 
testified that sometimes he did not go out of his apartment 
for a week and during that week, he did not shave or take a 
shower until he could not stand himself.  He was still 
married to his wife of 21 years and they had seven children.  
In response to the question of whether he socialized with the 
children, he responded "yeah and no."  He explained that he 
had a son that he had not seen since he was 5 years old who 
was now 24, but he had spoken to him in the past year on the 
phone.  The veteran also testified that the last time a 
friend came over to visit him was three years ago.  He 
related that a friend of his just died.  His sister used to 
visit him but she recently passed away, and his two other 
brothers were also deceased.  In response to the question of 
when his panic attacks usually occurred, he responded 
"[b]efore [he] need[ed] to take [his] medicine."  He was 
able to go shopping once in awhile; his wife mostly did the 
shopping.  

While the veteran endorses passive thoughts of suicide, the 
majority of his symptoms are consistent with the criteria 
associated with the currently assigned 50 percent evaluation.  
His PTSD and dysthymia are primarily manifested by 
depression, anxiety, panic attacks, sleep disturbances, 
nightmares, impairment in memory and concentration, 
hyperarousal or hypervigilance, "peripheral allusions" or 
"auditory illusions," avoidance and isolative behavior, 
flashbacks, survivor's guilt, and intrusive thoughts or 
memories of Vietnam.

He has disturbances of motivation and mood but the evidence 
does not demonstrate that he is in a state of near-continuous 
depression affecting his ability to function independently, 
appropriately and effectively.  By his own report, he enjoys 
working on the computer, including work on a novel and 
children's stories, and he enjoys reading the paper, watching 
certain television programming, and watching his grandson 
play sports in school.  Also, at the hearing, the veteran 
described that sometimes he did not leave his apartment for a 
week and during that time he does not maintain his personal 
hygiene everyday, but VA treatment records and VA examination 
reports show that when he does present himself to the public, 
he does attend to his personal hygiene.  At no examination 
did any physician describe the veteran as neglectful of his 
personal appearance and hygiene.  Indeed, the March 2008 VA 
examiner noted that the veteran was able to maintain the 
activities of daily living, including his own personal 
hygiene. 

The veteran also reportedly experiences panic attacks but the 
evidence does not demonstrate that he is in a state of near-
continuous panic affecting his ability to function 
independently, appropriately and effectively.  When he did 
report on the frequency of his panic attacks in January 2003 
and March 2008, he essentially indicated that they did not 
occur on a weekly basis.  The severity of the veteran's 
impairment in memory and concentration is also not reflective 
of a higher evaluation.  Rather, the March 2008 VA examiner 
described the level of impairment as moderate, and impairment 
of memory and thinking is contemplated under the criteria for 
assignment of a 50 percent evaluation.    

The veteran reported that he engaged in isolative behavior 
but he also reported that he had a few friends, including a 
friend he had known since the 1st Grade, who recently passed 
away.  VA treatment records show that he had in the past on 
occasion reported some marital strife, but he remained 
married to his wife for 21 years.  It is clear that he also 
has a relationship with his grandson as well as the majority 
of his and his wife's children according to his testimony in 
2008 notwithstanding his statement back in April 2005 that he 
was unable to interact with his family.  Thus, while the 
veteran may have difficulty in establishing and maintaining 
effective relationships, he certainly retains the ability to 
do so.  As for the veteran's ability to adapt to stressful 
circumstances (including work or a work like setting), the 
December 2005 VA examiner believed that the veteran's 
depressive and PTSD symptoms were not so severe that he could 
not work in some capacity.  The March 2008 VA examiner 
concluded that the veteran's symptoms only resulted in 
occasional decrease in work efficiency with intermittent 
periods of inability to perform occupational tasks.  Both 
opinions were rendered with knowledge of the veteran's 2004 
flashback "headset episode."  Both VA examiners agreed that 
the veteran was employable from a psychiatric standpoint with 
the adaptation or accommodation of minimal supervision and 
little or no interaction with the public.  

The evidence also shows that the veteran does not have 
obsessional rituals or an impaired impulse control.  At no 
examination did he display any spatial disorientation and his 
speech was always described as normal.  The veteran has 
described "peripheral allusions" or "auditory illusions," 
but no examiner concluded that he was delusional.  His 
passive thoughts of suicide do not cause deficiencies in most 
areas.  Lastly, the VA examiners have variously described the 
veteran's PTSD and dysthymia as mild to moderate in severity, 
and GAF scores assigned range from 52 to 68, which are scores 
reflective of mild to moderate impairment.  For these 
reasons, the Board finds that the symptoms associated with 
the veteran's PTSD and dysthymia more nearly approximate the 
criteria associated with the currently assigned 50 percent 
evaluation.  

The veteran's service connected PTSD with dysthymia has not 
been shown to be manifested by greater than the criteria 
associated with the rating assigned under the designated 
diagnostic code during any portion of the appeal period.  
Accordingly, staged ratings are not in order and the assigned 
rating is appropriate for the entire period of the veteran's 
appeal.  See Fenderson, supra.

The Board has also considered whether the veteran's PTSD with 
dysthymia presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.




REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's service 
connection claim.

The veteran underwent a VA examination in January 2003 in 
connection with his claim of entitlement to service 
connection for coronary artery disease.  In addition to 
entitlement to service connection on a direct basis, the 
veteran also contends that his coronary artery disease is 
related to his service connected diabetes mellitus.  
The report on the VA examination shows that while the 
examiner did not find that the veteran's coronary artery 
disease was caused by diabetes mellitus, he acknowledged that 
diabetes mellitus was a major risk factor for coronary artery 
disease and "subsequent manifestations of [coronary artery 
disease] would be aggravated by diabetes mellitus."  The 
examiner essentially generally observed that coronary artery 
disease would be aggravated in a patient with diabetes 
mellitus and did not specifically indicate whether the 
veteran's coronary artery disease had in fact been aggravated 
by his diabetes beyond normal progression.  A disability that 
is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the 
Board finds that an opinion should be obtained on whether the 
veteran's coronary artery disease is aggravated by his 
diabetes mellitus. 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a grant of service connection 
for coronary artery disease could affect the outcome of the 
issue of whether the veteran's service connected disabilities 
render him unemployable.  Accordingly, the TDIU claim is 
considered to be inextricably intertwined with the service 
connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (providing that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

In the January 2008 VCAA notice, the veteran is erroneously 
advised that he needs to submit new and material evidence to 
"reopen" his claim of entitlement to a TDIU.  A TDIU claim 
is a claim for increased compensation rather than a claim for 
service connection; therefore, it is not subject to the 
requirements set forth in 38 U.S.C.A. § 5108 with respect to 
any prior final denials of entitlement to a TDIU.  See 
generally 38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991) (providing that if a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim).  Accordingly, another VCAA 
notice should be issued to the veteran to correct this 
deficiency.  

In the September 2008 Substantive Appeal the veteran filed in 
connection with his TDIU claim, the veteran indicated that he 
wanted either a Travel Board hearing or Board videoconference 
hearing.  Although jurisdiction over the TDIU issue had not 
yet been established, the undersigned took testimony from the 
veteran on this very issue at the September 2008 Travel Board 
hearing.  As such, the RO/AMC should clarify with the veteran 
if it was his intent to request yet another Board hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes notice of 
the information and evidence necessary to 
substantiate a claim for TDIU.  

Also, reference the September 2008 
Substantive Appeal and verify with the 
veteran if he desires another Board 
hearing on his TDIU claim.  If so, the 
veteran should be scheduled for a Travel 
Board hearing before a Veterans Law Judge 
at the next available opportunity or 
schedule the veteran for a personal 
hearing with a Veterans Law Judge of the 
Board via videoconference at the local 
office, in accordance with his request.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature of his coronary artery disease 
and to provide an opinion on the possible 
relationship between his coronary artery 
disease and service connected diabetes 
mellitus.  The veteran's claims file 
should be made available to and reviewed 
by the examiner, including the January 
2003 VA heart examination report.  All 
indicated tests should be performed and 
reported in detail.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's service connected diabetes 
mellitus aggravated (permanently worsened 
the underlying disorder beyond normal 
progress) his coronary artery disease.  
If aggravation is shown, the examiner 
should quantify the degree of 
aggravation, if possible.  Also, the 
examiner should provide an opinion 
concerning the impact of the coronary 
artery disease on the veteran's ability 
to work.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


